                                             Case 4:19-cv-03608-HSG Document 30 Filed 10/15/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        RONALD F. MARTINEZ,                             Case No. 19-cv-03608-HSG
                                   8                     Plaintiff,                         ORDER OF REFERRAL
                                   9               v.                                       Re: Dkt. No. 29
                                  10        S. HATTON, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff has filed a motion requesting that the Court review the complaint for ADR
                                  14   consideration. Dkt. No. 29. The Court construes this pleading as a request for referral to the Pro
                                  15   Se Prisoner Mediation Program. Good cause being shown, plaintiff’s request is GRANTED.
                                  16            The case is hereby REFERRED to Magistrate Judge Robert Illman for settlement
                                  17   proceedings pursuant to the Pro Se Prisoner Mediation Program. Such proceedings shall take
                                  18   place within 120 days of the date this order is filed, or as soon thereafter as Magistrate Judge
                                  19   Illman’s calendar will permit. Magistrate Judge Illman shall coordinate a place, time and date for
                                  20   one or more settlement conferences with all interested parties and/or their representatives and,
                                  21   within fifteen days of the conclusion of all settlement proceedings, shall file with the Court a
                                  22   report thereon. The Clerk is directed to serve Magistrate Judge Illman with a copy of this order
                                  23   and to notify Magistrate Judge Illman that a copy of the Court file can be retrieved from the
                                  24   Court’s electronic filing database.
                                  25   //
                                  26   //
                                  27   //
                                  28   //
                                          Case 4:19-cv-03608-HSG Document 30 Filed 10/15/20 Page 2 of 2




                                   1         This order terminates Dkt. No. 29.

                                   2         IT IS SO ORDERED.

                                   3   Dated: 10/15/2020

                                   4                                              ______________________________________
                                                                                  HAYWOOD S. GILLIAM, JR.
                                   5                                              United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  2
